bnedlogoa13.jpg [bnedlogoa13.jpg]


January 3, 2019


Barry Brover
[____________]
[____________]




Dear Barry,
Congratulations! The following represents the key elements of your new position:


Effective Date of Change:
January 1, 2019



Job Title:
EVP, Operations—Barnes & Noble Education, Inc. (the “Company”)

EVP, Barnes & Noble College Booksellers, LLC


Reports to:
Mike Huseby, Chairman & CEO



Salary:
$610,000/Annualized (effective 12-23-18)



Annual Incentive Plan:
The bonus target for your position is 100% of your base salary. Your bonus
percentage will be subject to proration between the time spent in your current
role and your new role through the end of the fiscal year.



Equity:
Subject to approval by the Compensation Committee, you will be eligible to
receive an equity grant under our annual long-term incentive program as part of
the annual process. Additional details will be shared after approval.



Severance Benefits:
In the event (a) your employment is terminated by the Company without Cause or
(b) you voluntarily terminate your employment for Good Reason, the Company shall
pay you an amount equal to one times the sum of (1) your then annual Base
Salary, (ii) the average of the annual bonuses actually paid to you with respect
to the three completed years preceding the date of your termination of
employment and (iii) the aggregate annual dollar amount of the payments made or
to be made to you on your behalf for purposes of providing you with benefits,
less all applicable withholding and other applicable taxes and deductions
(“Severance Amount”); provided that (x) you execute and deliver to the Company,
and do not revoke, a release of all claims against the Company substantially in
the form attached hereto as Exhibit A (“Release”) and (y) you have not
materially breached as of the date of such termination any provisions of this
letter or the Employment Agreement (as defined below)and do not materially
breach such provisions at any time during the relevant period. The Company’s
obligation to make such payment shall be cancelled upon the occurrence of any
such material breach and, in the event such payment has already been made, you
shall repay to the Company such payment within 30 days after demand therefore;
provided, however, such repayment shall not be required if the Company shall
have materially breached its obligations. The Severance Amount shall be paid in
cash in a single lump sum on the later of (1) the first day of the month
following the month in which such termination occurs and (2) the date the
Revocation Period (as defined in the Release) has expired. Notwithstanding
anything in this paragraph to the contrary, if a Release is not executed and
delivered to the Company within 60 days of such termination of employment (or if
such Release is revoked in accordance with its terms), the Severance Amount
shall not be paid.

    




Barnes & Noble Education
120 Mountain View Boulevard
Basking Ridge, New Jersey 07920
(908) 991-2665

--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


Change of Control:
(a) If at any time during your employment (i) there is a Change of Control (as
defined below) and (ii) your employment is terminated by the Company without
Cause or you voluntarily terminate your employment for Good Reason, in either
case, within the greater of two years following the Change of Control or the
remainder of the current Renewal Term (as defined in the Employment Agreement),
as applicable, then the Company shall pay you an amount equal to two times the
sum of (a) your then Annual Base Salary, (b) the average of the annual bonuses
actually paid to you with respect to the three completed years preceding the
date of your termination of employment (or, if less, the number of years
following your commencement of employment for which you were paid bonuses) and
(c) an amount equal to twelve (12) months of payments under the Consolidated
Omnibus Budget Reconciliation Act of 1985, less all applicable withholding and
other applicable taxes and deductions (“Change of Control Amount”). The Change
of Control Amount shall be paid to you in cash in a single lump sum within 30
days after the date your employment terminates. In the event that it is
determined that the aggregate amount of the payments and benefits that could be
considered “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (collectively, with the regulations
and other guidance promulgated thereunder, the “Code”; and such payments and
benefits, the “Parachute Payments”) that, but for this Section 3(g) would be
payable to you under this Agreement or any other plan, policy, or arrangement of
the Company or Barnes & Noble Education, Inc., exceeds the greatest amount of
Parachute Payments that could be paid to you without giving rise to any
liability for any excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the aggregate amount of Parachute Payments payable to you shall not
exceed the amount that produces the greatest after-tax benefit to you after
taking into account any Excise Tax to be payable by you. Any reduction in
Parachute Payments pursuant to the immediately preceding sentence shall be made
in the following order: (1) cash payments that do not constitute deferred
compensation within the meaning of Section 409A of the Code, (2) welfare or
in-kind benefits, (3) equity compensation awards and (4) cash payments that do
constitute deferred compensation; in each case, such reductions shall be made in
the manner that maximizes the present value to you of all such payments. For the
avoidance of doubt, the amounts payable to you under this paragraph shall be in
lieu of any amounts payable to you under the previous paragraph (Severance) and
this paragraph applies only during your employment and not thereafter.



(b) As used herein, “Change of Control” shall mean the occurrence of one or more
of the following events:
(i)    after the Effective Date, any person, entity or “group” as identified in
Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “1934 Act”),
other than you or any of your affiliates, becomes a beneficial owner (as such
term is defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities of Barnes & Noble Education, Inc. representing 40% or more of the
total number of votes that may be cast for the election of directors of Barnes&
Noble Education, Inc.; or


(ii)
within two years after a merger, consolidation, liquidation, or sale of assets
involving Barnes & Noble Education, Inc., or a contested election of a Barnes &
Noble Education, Inc. director, or any combination of the foregoing, the
individuals who were directors of Barnes & Noble Education, Inc. immediately
prior thereto shall cease to constitute a majority of the board of Barnes &
Noble Education, Inc.; or







Barnes & Noble Education
120 Mountain View Boulevard
Basking Ridge, New Jersey 07920
(908) 991-2665

--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


(iii)
within two years after a tender offer or exchange offer for voting securities of
Barnes & Noble Education, Inc., the individuals who were directors of Barnes &
Noble Education, Inc. immediately prior thereto shall cease to constitute a
majority of the board of Barnes & Noble Education, Inc.



For purposes of this letter, "Cause" means (A) your engaging in intentional
misconduct or gross negligence that, in either case, is injurious to Company;
(B) your indictment, entry of a plea of nolo contendere, or conviction by a
court of competent jurisdiction with respect to any felony or other crime or
violation of law involving fraud or dishonesty (with the exception of misconduct
based in good faith on the advice of professional consultants, such as attorneys
and accountants) or any felony (or equivalent crime in a non-U.S. jurisdiction);
(C) any gross negligence, intentional acts or intentional omissions by you in
the performance of your duties; (D) fraud, dishonesty, embezzlement, or
misappropriation in connection with the performance of the your employment
duties and responsibilities; (E) your engaging in any act of intentional
misconduct or moral turpitude reasonably likely to adversely affect the Company
or its business; (F) your abuse of or dependency on alcohol or drugs (illicit or
otherwise) that adversely affects your job performance; (G) your willful failure
or refusal to properly perform the duties, responsibilities, or obligations of
your employment for reasons other than Disability or authorized leave, or to
properly perform or follow any lawful direction by the Company (with the
exception of a willful failure or refusal to properly perform based in good
faith on the advice of professional consultants, such as attorneys and
accountants); or (H) your material breach of this offer letter, the Agreement or
of any other contractual duty to, written policy of, or written agreement with
the Company (with the exception of a material breach based in good faith on the
advice of professional consultants, such as attorneys and accountants).


For purposes of this letter, "Good Reason" shall mean the occurrence of one or
more of the following events without your written consent: (A) there shall have
been a material diminution of your authority, duties or responsibilities; (B)
there shall have been a greater than 10% reduction in your then current annual
base salary; (C) the principal executive offices of the Company shall be
relocated to a location more than 50 miles from both New York City, NY and
Basking Ridge, NJ; or (D) the Company fails to make material payments to you as
required by this letter.


For purposes of this letter, the term "Disability" shall mean a written
determination by a majority of three physicians (one of which shall be your most
recent primary care provider) mutually agreeable to the Company and you (or, in
the event of your total physical or mental disability, your legal
representative) that you are physically or mentally unable to perform your
duties under this letter and that such disability can reasonably be expected to
continue for a period of six (6) consecutive months or for shorter period
aggregating 180 days in any 12 month period.


Reference is hereby made to the employment agreement, dated as of June 23, 2015
(the “Employment Agreement”), between you and the Company. Pursuant to Section
2(a) of the Employment Agreement, the Company hereby provides written notice of
non-renewal of the Employment Agreement. Following the expiration of the current
Renewal Term, your employment with the Company will be “at-will” as contemplated
by the terms of the Employment Agreement and will be governed this letter.
Notwithstanding the foregoing, Section 4 of the Employment Agreement will remain
in full force and effect. Except as specifically set forth in this letter, the
terms of this letter shall govern in the event of any conflict between this
letter and the Employment Agreement.
For as long as you remain employed by the Company, the Company shall obtain in
your name and pay all associated premiums for (a) a life insurance policy
providing for a death benefit of U.S. $1,000,000.00 payable to any beneficiary
or beneficiaries named by you and (b) a disability insurance policy providing
for monthly payments to you of at least U.S. $12,800.00 during the period of any
Disability until the earlier of your attaining age 65 or death; provided that
the term “disability” in any such disability insurance policy shall be defined
in a manner consistent with the definition contained in this letter.
This letter shall not be deemed to be a contract of employment for a specific
period of time and nothing contained herein shall alter your status as an
at-will employee following the expiration of the Renewal Term.


Please sign this letter to acknowledge receipt and acceptance of the terms.
Please return a signed copy to me and keep a copy for your records.
  




Barnes & Noble Education
120 Mountain View Boulevard
Basking Ridge, New Jersey 07920
(908) 991-2665

--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


Please contact me with any questions.
 
Sincerely,
 
/s/ JoAnn Magill


JoAnn Magill
SVP, Human Resources


AGREED AND ACCEPTED:
 
DATE
/s/ Barry Brover
 
2/26/2019
Barry Brover
 
 



















































    








Barnes & Noble Education
120 Mountain View Boulevard
Basking Ridge, New Jersey 07920
(908) 991-2665

--------------------------------------------------------------------------------


bnedlogoa13.jpg [bnedlogoa13.jpg]


EXHIBIT A
GENERAL RELEASE AND WAIVER


1. Barry Brover (“Employee”) hereby acknowledges and agrees Employee’s
employment with Barnes and Noble Education, LLC, a subsidiary of Barnes & Noble
Education, Inc. (the “Company”) terminated on __________, 20__ (the “Termination
Date”).
2. Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the Severance Amount as
defined in the offer letter dated as of XXXX, including the attached Agreement,
between Employee and the Company (such agreement referred to collectively herein
as the “Employment Agreement” and such payments and benefits collectively
referred to herein as the “Separation Benefit”), that the Separation Benefit is
adequate consideration for this Release, and that any monetary or other benefits
that, prior to the execution of this Release, Employee may have earned or
accrued, or to which Employee may have been entitled, have been paid or such
payments or benefits have been released, waived or settled by Releasor (as
defined below) except as expressly provided in this Release.
3. (a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.
(b) In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c) herein, any and all actions, causes of action, suits, debts,
dues, sums of money, accounts, controversies, agreements, promises, damages,
judgments, executions, or any liability, claims or demands, known or unknown and
of any nature whatsoever, whether or not related to employment, and which
Releasor ever had, now has or hereafter can, shall or may have as of the date of
this Release, including, without limitation, (i) any rights and/or claims
arising under any contract, express or implied, written or oral, including,
without limitation, the Employment Agreement; (ii) any rights and/or claims
arising under any applicable foreign, federal, state, local or other statutes,
orders, laws, ordinances, regulations or the like, or case law, that relate to
employment or employment practices, including, without limitation, family and
medical, and/or, specifically, that prohibit discrimination based upon age,
race, religion, sex, color, creed, national origin, sexual orientation, marital
status, disability, medical condition, pregnancy, veteran status or any other
unlawful bases, including, without limitation, the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866
and 1871, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Older Workers Benefit Protection Act, the Immigration Reform and
Control Act, the Fair Credit Reporting Act, the Consumer Credit Protection Act,
the Fair Labor Standards Act, the National Labor Relations Act, the Uniform
Services Employment and Reemployment Rights Act of 1994, the Genetic Information
Nondiscrimination Act, the Occupational Safety and Health Act, the Patient
Protection and Affordable Care Act, the Drug-Free Workplace Act, the Equal Pay
Act, the Americans with Disabilities Act of 1990, as amended, the Family Medical
Leave Act of 1993, as amended, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Vietnam Era Veterans’ Readjustment Assistance
Act of 1974, as amended, the Worker Adjustment and Retraining Notification Act
of 1988, as amended, and any similar applicable statutes, orders, laws,
ordinances, regulations or the like, or case law, of the State of New Jersey and
the State of New York and any state in which any Releasee is subject to
jurisdiction, or any political subdivision thereof, including, without
limitation, the New York State Human Rights Law, the New York State Labor Law,
the New York City Human Rights Law, the New Jersey Law Against Discrimination,
the New Jersey Conscientious Employee Protection Act, and the New Jersey Wage
and Hour Law, and all applicable rules and regulations promulgated pursuant to
or concerning any of the foregoing statutes, orders, laws, ordinances,
regulations or the like; (iii) any waivable rights and/or claims relating to
wages and hours,




Barnes & Noble Education
120 Mountain View Boulevard
Basking Ridge, New Jersey 07920
(908) 991-2665

--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


including under state or local labor or wage payment laws; (iv) any rights
and/or claims to benefits that Employee may have or become entitled to receive
under any severance, termination, change of control, bonus or similar policy,
plan, program, agreement or similar or related arrangements, including, without
limitation, any offer letter, letter agreement or employment agreement between
Employee and the Company; (v) any rights and/or claims that Employee may have to
receive any equity in the Company (whether restricted or unrestricted) in the
future; and (vi) and any rights and/or claims for attorneys’ fees. Employee
agrees not to challenge or contest the reasonableness, validity, or
enforceability of this Release.
(c) Notwithstanding the foregoing, Employee does not release any Releasee from
any of the following rights and/or claims: (i) any rights and/or claims Employee
may have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement; (iii)
Employee’s right to file a charge or report with, or participate in, any
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission (“EEOC”) or other government agency; provided that even though
Employee can file a charge or report or participate in an investigation or
proceeding conducted by the EEOC or other government agency, by executing this
Release, Employee is waiving his/her ability to obtain relief of any kind from
any Releasee to the extent permitted by law (but Employee does not waive the
right to any recovery authorized under Section 21F of the Securities Exchange
Act of 1934); (iv) Employee’s non-forfeitable rights to accrued benefits (within
the meaning of Sections 203 and 204 of ERISA); or (v) any rights and/or claims
to insurance coverage under any directors’ and officers’ personal liability
insurance or fiduciary insurance policy.
4. Nothing in or about this Release is intended to, and shall not, prohibit
Employee from engaging in the following activities, and the limitations in
Section 3 of the Agreement shall not apply to the disclosure of Confidential
Information under the following circumstances: (i) filing and, as provided for
under Section 21F of the Securities Exchange Act of 1934, maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law; (ii) providing Confidential Information (as defined in Section
3 of the Agreement) to the extent required by law or legal process or permitted
by Section 21F of the Securities Exchange Act of 1934; or (iii) cooperating with
or participating or assisting in any government or regulatory entity
investigation or proceeding. With respect to each of these three scenarios,
however, Employee agrees to take all reasonable steps to prevent the disclosure
of Confidential Information beyond the allowable parameters described in this
Section 4.
5. Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions, or proceedings of any kind against any Releasee
with any federal, state, or local court or any administrative, regulatory or
arbitration agency or body except those that Employee has listed with
specificity next to Employee’s name in the signature block below; provided,
however, that Employee is not required to disclose any complaint or other
disclosures that are required or protected under the Sarbanes-Oxley Act of 2002,
the Securities Exchange Act of 1934, 18 U.S.C. §1513(e), or any other law, rule,
or regulation that is subject to the jurisdiction of the Securities and Exchange
Commission.
Employee hereby waives any right to, and agrees not to, seek reinstatement or
employment of any kind with any Releasee and, without waiver by any Releasee of
the foregoing, the existence of this Release shall be a valid, nondiscriminatory
basis for rejecting any such application or, in the event Employee obtains such
employment, for terminating such employment. This Release and the Separation
Benefit are not intended to be, shall not be construed as, and are not an
admission or concession by any Releasee of any wrongdoing or illegal or
actionable acts or omissions.
6. (a) Employee hereby represents and agrees that, except as shall be required
by law or as permitted under Section 3(c)(iii) or Section 4 of this Release,
Employee shall (i) keep confidential and not disclose orally or in writing, to
any person, except as may be required by law, any and all information concerning
the existence or terms of this Release and the amount of any payments made
hereunder and (ii) keep confidential and not disclose orally or in writing,
directly or indirectly, to any person (except Employee’s immediate family,
attorneys and accountant), any and all information concerning any potential
claims or causes of action that are being released in this Release, or
allegations or facts that would support such claims or causes of action.
(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information, or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 6(a) herein,
Employee shall promptly notify the Company of such request or requirement so
that the Company may seek to avoid or minimize the required disclosure and/or to
obtain an appropriate protective order or other appropriate relief to




Barnes & Noble Education
120 Mountain View Boulevard
Basking Ridge, New Jersey 07920
(908) 991-2665

--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


ensure that any information so disclosed is maintained in confidence to the
maximum extent possible by the agency or other person receiving the disclosure,
or, in the discretion of the Company, to waive compliance with the provisions of
this Release. Employee shall use reasonable efforts, in cooperation with the
Company or otherwise, to avoid or minimize the required disclosure and/or to
obtain such protective order or other relief. If, in the absence of a protective
order or the receipt of a waiver hereunder, Employee is compelled to disclose
such information or else stand liable for contempt or suffer other sanction,
censure, or penalty, Employee shall disclose only so much of such information to
the party compelling disclosure as he/she believes in good faith on the basis of
advice of counsel is required by law, and Employee shall give the Company prior
notice of such information he believes he is required to disclose.
7. (a) Except as shall be required by law or as permitted under Section
3(c)(iii) or Section 4 of this Release, Employee shall not make, either directly
or by or through another person, any oral or written negative, disparaging or
adverse statements or representations of or concerning any Releasee.
(b) Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 3 through 6 of the Agreement survive and shall be in full force and
effect as provided in the Agreement.
8. The covenants, representations, and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable, or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law. The Company shall be
excused and released from any obligation to make payment of the Separation
Benefit, and Employee shall be obligated to return to the Company the Separation
Benefit, in the event that Employee is found to have (a) made a material
misstatement in any term, condition, covenant, representation, or acknowledgment
in this Release, or (b) Employee is found to have committed or commits a
material breach of any term, condition, or covenant in this Release.
9. This Release and the Employment Agreement constitute the sole and complete
agreement between the parties with respect to the matters set forth therein and
supersedes all prior agreements, understandings, and arrangements, oral or
written, between Employee and the Company with respect to the subject matter
thereof. This Release may not be amended or modified except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Release to be performed or complied with by such other party.
10. With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Section 9 of the Agreement shall
govern. Employee acknowledges that a breach or threatened breach of the
provisions of this Release may give rise to losses or damages for which the
Company cannot be reasonably or adequately compensated in an action at law, and
that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.
11. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable, and
are not the result of any fraud, duress, coercion, pressure, or undue influence
exercised by or on behalf of any Releasee, and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely, and
voluntarily.
12. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided and has adequate time (that is, 21




Barnes & Noble Education
120 Mountain View Boulevard
Basking Ridge, New Jersey 07920
(908) 991-2665

--------------------------------------------------------------------------------

bnedlogoa13.jpg [bnedlogoa13.jpg]


days) to review this Release and to consider whether to sign this Release, (c)
Employee has been advised that Employee has 7 days following execution to revoke
this Release (“Revocation Period”), (d) the Release is written in a manner
calculated to be understood by Employee, (e) the Release represents Employee’s
knowing and voluntary release of any and all claims that he/she might have up
through the date this Release is signed, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, (f) Employee has
not been asked to release, nor has he/she released, any claim that may arise
after the date of this Release, and (g) the consideration that Employee will
receive in exchange for signing this Release (that is, the Separation Benefit)
is something of value to which he/she was not already entitled. Notwithstanding
anything to the contrary contained herein or in the Employment Agreement, this
Release shall not be effective or enforceable, and the Separation Benefit is not
payable and shall not be delivered or paid by the Company, until the Revocation
Period has expired (that is, the 8th day after the Employee signs the Release)
and provided that Employee has not revoked this Release. Employee agrees that
any revocation shall be made in writing and delivered to JoAnn Magill, SVP,
Human Resources Officer, 120 Mountain View Boulevard, Basking Ridge, NJ 07920 in
a manner such that it is delivered before the expiration of the Revocation
Period. Employee acknowledges that revocation of this Release shall result in
the Company’s not having an obligation to pay the Separation Benefit.




Signature: _________________________________________    Date:
______________________________






Barnes & Noble Education
120 Mountain View Boulevard
Basking Ridge, New Jersey 07920
(908) 991-2665